     Case 2:19-cv-02152-TLN-CKD Document 21 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES ALEXANDER RIALS,                           No. 2:19-cv-02152-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    J. LOZANO, et al.,
15                       Defendants.
16

17          Plaintiff James Alexander Rials (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 08, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 17.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27   ///

28   ///
                                                       1
     Case 2:19-cv-02152-TLN-CKD Document 21 Filed 02/11/21 Page 2 of 2


 1          Having reviewed the file, the Court finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed December 08, 2020 (ECF No. 17), are

 5   ADOPTED IN FULL;

 6          2. All claims and defendants other than a claim under the Eighth Amendment for sexual

 7   abuse against Defendant C. Bowen and a claim under the Eighth Amendment for failure to

 8   protect against Defendants J. Lozano and D. Footman are DISMISSED.

 9          IT IS SO ORDERED.

10   DATED: February 10, 2021

11

12

13
                                                          Troy L. Nunley
14                                                        United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
